[Cite as State v. Guevarra, 2022-Ohio-1974.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-21-1096
                                                                        L-22-1010
        Appellee
                                                   Trial Court No. CR0199702459
v.

Vincente Guevarra                                  DECISION AND JUDGMENT

        Appellant                                  Decided: June 10, 2022

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Vincente Guevarra, Pro se.

                                               *****

        PIETRYKOWSKI, J.

        {¶ 1} In this consolidated appeal, appellant, Vincente Guevarra, pro se, appeals

from judgments entered by the Lucas County Common Pleas court denying his “Petition

for Writ of Habeas Corpus” and his “Emergency Motion to Withdraw Guilty Plea.” For
the reasons that follow, we affirm the judgment of the trial court with respect to

appellant’s motion to withdraw guilty plea and we dismiss as moot the appeal from the

petition for writ of habeas corpus.

                            Statement of the Case and Facts

       {¶ 2} On July 31, 1997, appellant was indicted on one count of aggravated murder,

in violation of R.C. 2903.01(A), an unclassified felony, with an attendant firearm

specification, in regard to the murder of Karen Thompson, which occurred on May 12,

1997. Appellant was also indicted on one count of felonious assault, in violation of R.C.

2903.11(A)(2), a felony of the second degree, and one count of aggravated robbery, a

felony of the first degree, in violation of R.C. 2911.01(A)(1). These two charges related

to the stabbing and robbery of Stephen Marquez, which occurred on April 16, 1997.

       {¶ 3} Appellant was arraigned on August 1, 1997 and provided with appointed

counsel. On July 10, 1998, he entered pleas of guilty to murder, a lesser included

offense, in violation of R.C. 2903.02, an unclassified felony, together with a firearm

specification, in violation of R.C. 2941.145, as well as one count of felonious assault, in

violation of R.C. 2903.11(A), a felony of the second degree, and one count of aggravated

robbery, in violation of R.C. 2911.01(A), a felony of the first degree.

       {¶ 4} On July 23, 1998, appellant was sentenced to serve a term of imprisonment

of 15 years to life on the murder charge, plus three years on the firearm specification,

seven years on the felonious assault charge, and nine years on the aggravated robbery




2.
charge. The sentences were ordered to be served consecutively, for a total period of

incarceration of 34 years. No direct appeal was filed.

        {¶ 5} On March 22, 2006, appellant filed a motion to withdraw plea, on the

grounds that appointed counsel’s acts prevented him from entering into the negotiated

plea agreement knowingly, intelligently, or voluntarily. Specifically, appellant argued,

inter alia, that his lawyer failed to contact people who appellant identified as individuals

who “were involved” in the crime. The trial court denied this motion on November 28,

2006.

        {¶ 6} Appellant, represented by attorney Karen Oakley, filed a petition for writ of

habeas corpus on January 19, 2021. The trial court, determining that the petition was

properly treated as a petition for postconviction relief under R.C. 2953.21, denied the

petition on the grounds that it was untimely filed and, further, because the claims asserted

therein were barred by the doctrine of res judicata. Appellant filed a pro se appeal of that

denial on May 21, 2121. In his brief accompanying that appeal, he argues, in part: (1)

that he received ineffective assistance of counsel, because his counsel failed to caption

the motion as a motion to withdraw guilty plea; and (2) that the trial court erred by failing

to construe his petition as a motion to withdraw guilty plea. On June 18, 2021, appellant,

pro se, filed his “Emergency Motion to Withdraw Guilty Plea,” wherein he asserted his

“actual innocence,” based on “new evidence affidavits.” On August 6, 2021, this court

remanded the appeal to the trial court to enter an order on appellant’s pending motion to




3.
withdraw his plea. On December 20, 2021, the trial court entered the order denying the

motion, and on December 30, 2021, this court ordered that the case was reinstated to its

docket, and the current appeal followed.

                                   Assignments of Error

       {¶ 7} Appellant asserts the following “consolidated assignment of error” on

appeal:

              1. Guevarra’s U.S. Constitutional right to due process and

       ineffective assistance of counsel was violated when the trial court denied

       his emergency request to withdraw his guilty plea via new evidence; while

       not also providing Guevarra an oral hearing.

                                           Analysis

       {¶ 8} In his sole assignment of error, appellant argues that the trial court erred

when it denied his second motion to withdraw guilty plea without an evidentiary hearing.

In the motion, appellant argues as grounds for withdrawing his guilty plea: (1) that he had

ineffective assistance of trial counsel who failed to “put[] forth the effort to find out the

truth with diligence;” (2) that he has newly-discovered evidence of his actual innocence;

and (3) that his most recent counsel was ineffective for filing “a defective petition.”

       {¶ 9} Crim.R. 32.1 provides: “A motion to withdraw a plea of guilty or no contest

may be made only before sentence is imposed; but to correct manifest injustice the court

after sentence may set aside the judgment of conviction and permit the defendant to




4.
withdraw his or her plea.” “Manifest injustice relates to some fundamental flaw in the

proceedings which results in a miscarriage of justice or is inconsistent with the demands

of due process.” State v. Chandler, 10th Dist. Franklin No. 13AP-452, 2013-Ohio-4671.

¶ 6 (citation omitted). It “‘is an extremely high standard, which permits a defendant to

withdraw his guilty plea only in extraordinary cases.’” Id., quoting State v. Tabor, 10th

Dist. No. 08AP-1066, 2009-Ohio-2657, ¶ 6 (further citation omitted).

       {¶ 10} “A defendant who seeks to withdraw a plea of guilty after the imposition of

sentence has the burden of establishing the existence of manifest injustice.” State v.

Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph one of the syllabus.

Whether manifest injustice occurred is a decision left to the sound discretion of the trial

court. Id. at paragraph two of the syllabus.

       {¶ 11} This court has expressly recognized that “claims submitted in support of

motions filed pursuant to Crim.R. 32.1 are subject to the doctrine of res judicata.” State

v. Davis, 2020-Ohio-4539, 159 N.E.3d 331, ¶ 25 (6th Dist.). Thus, “[r]es judicata bars

claims raised in a Crim.R. 32.1 post-sentence motion to withdraw guilty plea that were

raised or could have been raised in a prior proceeding.” State v. McDonald, 11th Dist.

Lake No. 2003-L-155, 2004-Ohio-6332, ¶ 22.

       {¶ 12} As indicated above, appellant claims that he had ineffective assistance of

trial counsel who failed to “put[] forth the effort to find out the truth with diligence.” In

making this claim, appellant argues by implication that he should be permitted to




5.
withdraw his plea because, as the result of his trial counsel’s deficient actions, his plea

was not knowingly, intelligently, and voluntarily entered. Such a claim was clearly

available to appellant during the time period in which he could have, but failed to, file a

direct appeal. As such, it is barred by the doctrine of res judicata.

       {¶ 13} Next, we review appellant’s claims of actual innocence, based on new

evidence in the form of affidavits that were filed by appellant and several of his

associates. As indicated by this court in Davis, under circumstances such as the one at

hand, where appellant “did not appeal his convictions and [now] raises arguments to

support his post-sentence motion to withdraw that rely upon evidence outside the trial

record, the trial court must address the motion on its merits and ascertain whether the

defendant should be allowed to withdraw his plea post-sentence in order to correct

manifest injustice as provided in Crim.R. 32.1.” Id. at ¶32 (Zmuda, G., concurring).

       {¶ 14} In determining the manner in which the merits of these motions are

properly addressed, we look to other, factually similar, cases. In Chandler, for example,

the appellant had moved to with draw his guilty plea on the grounds “that he was actually

innocent of the offenses. * * * [He] presented affidavits of two co-defendants, who both

swore that [Chandler] did not participate in the robbery or murder. Another affiant swore

that he lied about appellant allegedly confessing to the murder. The trial court denied

appellant’s motion without a hearing, concluding that appellant’s previous admissions to

being involved in the crimes contradicted the exculpatory statements of his accomplices




6.
and his own current claim of innocence.” Chandler, 10th Dist. Franklin No. 13AP-452,

2012-Ohio-4671, at ¶ 4. The Tenth District Court of Appeals -- after explaining that a

hearing on a motion to withdraw a guilty plea must be held “only if the facts alleged by

the defendant, accepted as true, would require that the defendant be allowed to withdraw

the plea,” id. at ¶ 7, and after acknowledging that such determinations are reviewed for

abuse of discretion, id. at ¶ 8 -- ultimately concluded that Chandler’s guilty plea was

dispositive of his motion, stating as follows:

        [Chandler] based his motion to withdraw on his claim of actual innocence.

        That claim is not properly before this court on appeal, as ‘“a counseled plea

        of guilty to a charge removes the issue of factual guilt from the case.’” State

        v. McMichael, 10th Dist. Franklin No. 11AP-1042, 2012-Ohio-3166, ¶ 36,

        quoting State v. Beckwith, 8th Dist. No. 91399, 2009-Ohio-1244, fn. 4;

        State v. Stumpf, 32 Ohio St.3d 95, 104-05 (1987). [Chandler] has not

        challenged the trial court’s acceptance of his guilty plea, so we have no

        cause to re-examine issues those pleas properly resolved. (Citations

        omitted.)

Id. at ¶ 9.

        {¶ 15} The same court of appeals, in McMichael, similarly dispensed with another

actual innocence claim, finding that “[McMichael’s] contention [of innocence] is not

rightly before this court on appeal, as ‘a counseled plea of guilty to a charge removes the




7.
issue of factual guilt from the case,’” McMichael at ¶ 36, quoting Beckwith at fn. 4, citing

Stumpf at 104-05.

       {¶ 16} Likewise, this court has stated, in a case in which the appellant did not

challenge the trial court’s plea colloquy or assert that his plea was not knowing,

intelligent, and voluntary, that “it is axiomatic that a guilty plea operates as a complete

admission of guilt.” State v. Yee, 6th Dist. Erie No. E-17-024, 2018-Ohio-531, ¶ 14,

citing Stumpf at 104.

       {¶ 17} Because, as discussed above, we have dismissed that portion of appellant’s

claim wherein he challenges the trial court’s acceptance of his guilty plea -- and, thus,

appellant cannot argue at this point that his guilty plea was not well counseled -- we find

Chandler, McMichael, and Yee to be instructive in our analysis of the trial court’s

handling of the newly submitted affidavit evidence. And although those cases are

potentially dispositive, inasmuch as they permit dismissal of appellant’s withdrawal

motion without additional consideration of the submitted evidence, we find that under the

circumstances of this particular case, the trial court was prudent in not rejecting

appellant’s motion out of hand and in analyzing whether the submitted affidavits

warranted further hearing. As recently stated -- again by the Tenth District Court of

appeals -- in State v. Little, 10th Dist. Franklin No. 21AP-272, 2022-Ohio-1295, “[f]or

the sake of argument, we are prepared to accept that in extraordinary cases, new

attestations of fact, which an effective lawyer might not reasonably have anticipated in




8.
counseling his client, may be adduced after a conviction by plea and give rise to the

possibility that actual innocence marks the conviction as manifest injustice.” Id. at ¶ 14.

       {¶ 18} This court has held that “[n]o hearing is required on postsentence motions

under Crim.R. 32.1 unless the facts as alleged by the appellant, taken as true, would

require the trial court to permit withdrawal of the plea.” State v. Beachum, 6th Dist.

Sandusky Nos. S-10-041, S-10-042, 2012-Ohio-285, ¶ 22, citing State v. Blatnik, 17 Ohio

App.3d 201, 204, 478 N.E.2d 1016 (6th Dist. 1984). (Additional citation omitted.) This,

of course, would appear to suggest that a hearing is required where the facts as alleged by

the appellant, taken as true, would require the trial court to permit withdrawal of the plea.

Notably, however, both Beachum and Blatnik involved claims of ineffective assistance of

trial counsel that were alleged to have invalidated the regularity of the plea hearing itself.

       {¶ 19} The court in Little, in considering a case analogous to the one at hand,

distinguished cases in which the Tenth District had construed the standard that “[a]

hearing is required [on a plea withdrawal motion] if the facts alleged by the defendant

and accepted as true would require the court to permit that plea to be withdrawn” to mean

that a hearing is required where alleged facts “if accepted as true, would establish a

manifest injustice,” on the grounds that appellant Little did not, and procedurally could

not currently, argue that his guilty plea was not appropriately counseled or was in any

other way the result of an invalid plea hearing. We agree with this distinction and, thus,

we conclude that Beachum and Blatnik do not require that a hearing be held under




9.
circumstances such as the ones at hand. See also Chandler, 10th Dist. Franklin No.

13AP-452, 2013-Ohio-4671 (denying appellant’s motion to withdraw guilty plea without

a hearing, where guilty plea was found dispositive); McMichael, 2012-Ohio-3166 (actual

innocence claim summarily rejected on grounds that a counseled plea of guilty to a

charge removes the issue of factual guilt from the case).

       {¶ 20} Addressing the question of whether the trial court acted within its

discretion in determining that the affidavits lacked credibility, we, once again, echo the

court in Little in our determination that “[a]t least here, where the knowing, intelligent,

and voluntary nature of the plea is not now in significant dispute but a post-sentence

motion to withdraw a guilty plea is based on an assertion of actual innocence predicated

on [the affidavits of the complaining witness and several of his associates], and [where]

the trial court discounted the credibility of [those affidavits] in denying the withdrawal

motion without a hearing, we will [follow] the lead of other appellate districts in making

reference to the credibility factors identified in State v. Calhoun, 86 Ohio St.3d 279

(1999), as we assess the trial court’s determination.” Little at ¶ 17.

       {¶ 21} Calhoun provides that in assessing the credibility of affidavit testimony, the

trial court “should consider all relevant factors,” including whether: (1) the same judge

who reviewed the petition also had presided at trial; (2) multiple affidavits “contain

nearly identical language, or otherwise appear to have been drafted by the same person;”

(3) the affidavit relies on hearsay; (4) the affiant is a relative of the petitioner “or




10.
otherwise interested in the success of the petitioner’s efforts;” and (5) the affidavit

contradicts “evidence proffered by the defense at trial.” Id. at 284-285. “Depending on

the entire record, one or more of these or other factors may be sufficient to justify the

conclusion that an affidavit * * * lacks credibility. Such a decision should be within the

discretion of the trial court.” Id. at 285.

       {¶ 22} Here, the trial court, utilizing the Calhoun considerations, clearly set forth

its basis for discounting the affidavits that were submitted by appellant and for denying

appellant’s post-sentence plea withdrawal motion without a hearing, as follows:

              The original Affidavit of Aimee Haynes, dated April 29, 2020,

       attached to defendant’s writ of habeas corpus provides that she was with

       defendant and his younger brother, Orlando “Orley” Ochoa, along with

       Jessica Depew, and Ricky on the night of the murder and separated from

       defendant and his brother when she heard a gun shot and ran back to see

       Orley holding the gun and [he] told her that he had shot the girl because she

       did not sell him beer. Ms. Haynes also stated that it was known to

       everyone that defendant took the blame for his little brother, Orley, who

       was a very violent person. Ms. Haynes provided an Amended Affidavit

       which was filed on July 15, 2021 and again attested to the fact that Orley

       personally informed her that he had killed the victim and defendant took the




11.
      blame and she was scared to come forward. However, Ms. Haynes’

      Amended Affidavit is not signed or notarized.

             Jessica (Depew) Jude provided an Affidavit, dated July 3, 2020,

      which stated that she heard the gunshot and ran toward the 7/11

      convenience store and saw Orlee (Orlando Ochoa) standing over the

      victim’s body with what appeared to be a gun, she was already afraid of

      Orlee, and once Orlee was shot and killed, she reached out to their sister to

      see if she was in contact with defendant to see if he was going to tell his

      story now that he no longer needed to protect his brother. Ms. Depew also

      provided in her Amended Affidavit for clarification purposes that she was

      100% afraid of Orley and that he bragged to her about killing the victim in

      this case and on the night of the murder, defendant did not shoot the victim

      and heard Orley say this to her personally.

             Janine Matis, a close friend of defendant, also provided an Affidavit,

      dated July 15, 2021, which states that during the calendar year 2020 she

      was contacted by Jessica Jude and Aimee Haynes and they wanted to come

      forward with the truth about the events that occurred on the night of the

      murder, so she obtained all the Affidavits and mailed them to attorney

      Karen Oakley.




12.
             Finally, defendant provided his own Affidavit which was filed on

      July 15, 2021 and states that he has tried over the last two decades to

      contact witnesses to aid him in finding the truth since counsel did no work

      in the past and had he been in possession of all the new affidavits/evidence

      he would not have entered a guilty plea and would have insisted upon

      proceeding to trial.

             The State argues that the various affidavits cannot be considered

      new or newly discovered as the original affidavits of Ms. Haynes and Ms.

      Depew were attached to defendant’s previously filed petition for writ of

      habeas corpus and the information contained in each affidavit has been

      known to defendant since he entered his plea of guilty. The State also

      asserts that the affidavits contradict evidence entered at the plea hearing as

      to defendant’s admission of guilt, appear to be prepared by the same person

      not the affiants through the use of all caps and name misspellings, and

      contain inadmissible hearsay statements.

             Based upon a review of the evidence submitted by defendant for his

      claim of actual innocence, this Court agrees with the State. The amended

      affidavits submitted were prepared by the same person as the same format

      was used for all of them which included all caps, misspellings of names,

      handwritten corrections, and Ms. Haynes’ amended affidavit neither being




13.
       signed nor notarized. The evidence submitted by defendant is also

       information that was known to him at the time he entered his guilty plea on

       July 10, 1998 as the affidavits provide that defendant was present during

       the murder and took the blame for his younger brother, Orlando Ochoa,

       who allegedly was the shooter. The only change that has occurred since

       defendant entered his plea of guilty almost twenty-three years ago was the

       death of his younger brother Orlando Ochoa which is what prompted Ms.

       Haynes and Ms. Depew to now come forward and tell what they saw on the

       night of the murder. There is also no evidence that defendant unknowingly,

       unintelligently, or involuntarily entered into his guilty plea. Defendant has

       failed to submit evidence which establishes the existence of a manifest

       injustice or a clear or openly unjust act.

              Consequently, based upon the evidence submitted by defendant,

       Crim.R. 32.1, and all the case law cited above, there is insufficient evidence

       provided by defendant to establish a manifest injustice under Crim.R. 32.1

       which would permit the defendant to withdraw his plea of guilty in this

       matter.

[Citations to affidavits omitted.]

       {¶ 23} Appellant pled guilty. The trial court correctly assessed the credibility of

the evidence submitted by appellant. Based upon this record, we cannot say that the trial




14.
court abused its discretion in discounting the credibility of the affidavits without an

evidentiary hearing and in denying appellant’s motion to withdraw his guilty plea; nor

can we way that appellant met his burden of showing that manifest injustice had

occurred.

       {¶ 24} Finally, we look to appellant’s claim that he was denied effective assistance

of counsel, due to his counsel’s filing of a “defective petition.” As indicated above,

appellant specifically argued in the brief accompanying his initial appeal that he received

ineffective assistance of counsel because his counsel failed to caption his petition for a

writ of habeas corpus as a motion to withdraw guilty plea.

       {¶ 25} In order to prove that his Sixth Amendment right to effective assistance of

counsel was violated, an appellant must show that his counsel’s representation fell below

an objective standard of reasonableness. Strickland v. Washington, 466 U.S. 668, 688,

104 S.Ct. 2052 (1984); see also, State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d

373 (1989). The appellant must also demonstrate that this defense was prejudiced by

counsel’s actions or omissions to such an extent that there is a reasonable probability that,

but for counsel’s errors, a different result would have occurred. Strickland at 691-696;

Bradley at syllabus paragraph 2.

       {¶ 26} A review of the record reveals that defense counsel Oakley’s pleading was

not intended to be a petition for a writ of habeas corpus, as captioned, but rather a petition

for postconviction relief. The record further shows that the trial court properly went on to




15.
consider the filing as a petition for postconviction relief under R.C. 2953.21, before

denying that motion. Appellant has not shown that but for a mistake in the caption, his

motion/writ would have been granted. This argument is, therefore, dismissed as

meritless.

       {¶ 27} For all of the foregoing reasons, appellant’s sole assignment of error is

found not well-taken. The judgment of the Lucas County Common Pleas Court is

affirmed with respect to the motion to withdraw guilty plea, and the related appeal from

the petition for writ of habeas corpus is dismissed as moot. Appellant is ordered to pay

the costs of this appeal pursuant to App.R. 24.

                                                                        Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Mark L. Pietrykowski, J.                          ____________________________
                                                          JUDGE
Thomas J. Osowik, J.
                                                  ____________________________
Gene A. Zmuda, J.                                         JUDGE
CONCUR.
                                                  ____________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




16.